                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:18-cv-00604-MR


JEROME ANDREW               )
DICKERSON,                  )
                            )
              Plaintiff,    )
                            )                       MEMORANDUM OF
     vs.                    )                       DECISION AND ORDER
                            )
FNU FRANCIS, et al.,        )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER comes before the Court on Defendants’ Motion for

Summary Judgment. [Doc. 31].

I.    PROCEDURAL BACKGROUND

      Plaintiff Jerome Andrew Dickerson, proceeding pro se, brings this

action pursuant to 42 U.S.C. § 1983 for the violation of his civil rights while

incarcerated at the Lanesboro Correctional Institution (“Lanesboro C.I.”). 1

[Doc. 1].    The Complaint asserted an excessive force claim against

Lanesboro C.I. employees Sergeant FNU Pressley and Officer FNU Snipes

for the use of excessive force on Plaintiff and a due process claim against



1
 Plaintiff is now housed at Alexander Correctional Institution in Taylorsville, North
Carolina.


        Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 1 of 11
Lanesboro C.I. employees Officers FNU Francis and FNU Williams for

discarding Plaintiff’s personal property.2 [Id.]. The Complaint survived this

Court’s initial review under 28 U.S.C. §§ 1915(e)(2) and 1915A and Plaintiff

proceeded with his claims. [Doc. 9]. Defendants Pressley and Snipes were

dismissed as Defendants in this matter, after notice, pursuant Rule 4(m) of

the Federal Rules of Civil Procedure on Plaintiff’s failure to timely serve them.

[Doc. 41].

       On March 2, 2020, Defendants Francis and Williams (“Defendants”)

moved for summary judgment of Plaintiff’s Complaint pursuant to Rule 56 of

the Federal Rules of Civil Procedure. [Doc. 31]. In support of their summary

judgment      motion,      Defendants       Francis     and     Williams      submitted      a

memorandum, their own Declarations, and some prison records and policies.

[Docs. 32, 32-1 to 32-4].

       On March 3, 2020, this Court entered an order in accordance with

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the

requirements for filing a response to the summary judgment motion and of

the manner in which evidence could be submitted to the Court. [Doc. 33].




2
  Plaintiff does not allege the violation of any constitutional right relative to his missing
property. The Court, however, sees no other constitutional right that could be implicated
by Plaintiff’s allegations and, therefore, gives Plaintiff the benefit of the inference that he
intended to assert a due process violation.
                                              2

         Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 2 of 11
The Plaintiff was specifically advised that he “may not rely upon mere

allegations or denials of allegations in his pleadings to defeat a summary

judgment motion.” [Id. at 2]. Rather, he must support his assertion that a

fact is genuinely disputed by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” [Id.

(citing Fed. R. Civ. P. 56(c)(1)(a)]. The Court further advised that:

             An affidavit is a written statement under oath; that is,
             a statement prepared in writing and sworn before a
             notary public. An unsworn statement, made and
             signed under the penalty of perjury, may also be
             submitted.      Affidavits or statements must be
             presented by Plaintiff to this Court no later than
             fourteen (14) days from the date of this Order and
             must be filed in duplicate.

[Id. at 2-3 (citing Fed. R. Civ. P. 56(c)(4))]. In response, Plaintiff filed a two-

page handwritten letter, together with some prison records and partial prison

policies, discovery responses, and medical records. [Docs. 35, 35-1]. None

of these documents, however, are signed under oath or under penalty of

perjury.    In his letter, Plaintiff asserts as follows regarding his personal

property:

             Now the “Prisons Personal Property Inventory, “DC-
             160,” proves I never sign or put my inmate signature
             or date where it’s needed say “I certify that I have
                                         3

        Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 3 of 11
            received the above listed articles of personal
            property in the condition specified.” If my personal
            property was in my possession, why didn’t I sign
            saying I received the above listed articles of personal
            property. That’s why I put the “Grievance,” in when I
            got out of segregation and didn’t receive none of my
            personal property. I sent the clerk of court my
            “receipt,” for my “new Balance,” shoes to show the
            date and to prove I got some at “Lanesboro,” that
            they threw away too. On “3-05-13,” I wasn’t even
            housed at Lanesboro. I was at “Bertie,” Institution.
            The first step of my grievance from “Kevin J. Ingram,”
            was a lie about me purchasing pair of tennis shoes,
            the last time was 3-05-13.

[Doc. 35 at 1-2 (errors uncorrected)].      Other than these unsworn and

inconsequential assertions, Plaintiff presents no allegations regarding what

happened to his property.      The partial policies Plaintiff attaches to his

response are not authenticated or labeled, nor do they support Plaintiff’s

claim. The remainder of the documents Plaintiff attaches either relate to the

claims against the dismissed Defendants or are also included in Defendants’

evidentiary forecast. Thus, in terms of evidentiary forecast, the Defendants’

is unrefuted.

II.   STANDARD OF REVIEW

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict
                                       4

       Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 4 of 11
for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations …, admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Namely, the

nonmoving party must present sufficient evidence from which “a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at


                                       5

        Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 5 of 11
248; accord Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th

Cir. 1995).

       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct.

2658, 2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).

III.   FACTUAL BACKGROUND

       In his Complaint, Plaintiff alleged, in pertinent part, that “officers W.

Francis and P. Williams [were] the officers to pack my property out of my

room [when Plaintiff was moved to segregation] and sergeant Mrs. Pressley

got them to throw all my personal property away.” [Doc. 1 at 3]. For relief,

Plaintiff asks that he “be paid for Prison staff losing [his] property.” [Id. at 4].

       The evidentiary forecast before the Court, which consists of affidavits

from the Defendants, the grievance records related to the loss of Plaintiff’s

property, and the NCDPS policy related to the personal property of offenders,

demonstrates the absence of a genuine issue of material fact on Plaintiff’s

claim.


                                         6

         Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 6 of 11
       As stated above, Plaintiff did not come forward with anything other than

mere allegations (and a few unhelpful documents) to defeat Defendants’

motion. As such, the Court may only consider Defendants’ forecast of

evidence for purposes of this motion.                 Defendants’ evidentiary forecast

shows the following:

       On November 14, 2015, Plaintiff was reassigned from a general

population unit on Richmond Unit to a segregation unit on Anson Unit due to

disciplinary infractions. [Doc. 32-3 at ¶ 6: Williams Aff.; see Doc. 32-1 at 1].

Because of Plaintiff’s reassignment, Defendants were ordered to pack

Plaintiff’s personal property.         [Id.].       Defendants, therefore, packed all

Plaintiff’s personal property from his cell and inventoried it using a DC-160

form.3 [Doc. 32-2 at ¶ 7]. Defendants left nothing behind and did not discard

anything.      [Id.].   After packing and inventorying Plaintiff’s property,

Defendants took the property to Anson Unit where Plaintiff had been

reassigned. [Id. at ¶ 8]. Plaintiff reviewed the completed DC-160 form and

did not request any changes to it. Defendants and Plaintiff signed the form



3
  The NCDPS policy regarding offender personal property provides, in part, that “[a]ll
authorized personal property an offender possesses will be listed on Form DC-160. This
form will be dated and signed by the receiving officer and the offender, certifying that the
list and the disposition indicated is accurate.” NCDPS Policy & Procedure, Ch. F, §
.0505(a).
                                                7

         Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 7 of 11
in each other’s presence. [Id.; see Doc. 32-3 at 5]. After Plaintiff signed the

form, Defendants gave Plaintiff’s property to the staff at Anson Unit for

storage. [Id. at ¶ 9]. After delivering the property to segregation staff, neither

Defendant saw Plaintiff’s property again. [Id. at ¶10; Doc. 32-4 at ¶ 10:

Francis Aff.]. Neither Defendant harbored any ill will toward the Plaintiff and

neither had any motivation to intentionally discard Plaintiff’s property. [Id. at

¶ 11; Doc. 32-4 at ¶ 11]. Further, neither Defendant ever received an order

from Sergeant Pressley to discard Plaintiff’s property. [Id. at ¶ 13; Doc. 32-

4 at ¶ 13]. Finally, Defendants “never threw away, destroyed, or discarded

[Plaintiff’s] personal property.” [Id. at ¶ 14; Doc. 32-4 at ¶ 14].

      On January 21, 2016, Plaintiff filed a grievance complaining that, when

he was released from segregation the previous day, segregation staff

“checked the storage for [his] property a few times and [his] property [was]

no where [sic] to be found.” [Doc. 32-1 at 2]. It appears, however, that

Plaintiff’s grievance was submitted to Richmond Unit, not Anson Unit where

Plaintiff had been in segregation and where his property had been stored.

[See Doc. 32-1 at 3]. The Step One – Unit Response record provides that,

“the records have been checked [and Plaintiff’s] property was not lost by the

Richmond Unit Staff.” [Id.]. Plaintiff appealed his grievance through Step

Three, where it was “dismissed for lack of supporting evidence.” [Doc. 32-1


                                        8

        Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 8 of 11
at 3-5]. Notably, Plaintiff did not assert any wrongdoing by Defendants or

Sergeant Pressley in his grievance, only that the property was lost. It was

only in Plaintiff’s Complaint, later, that he contends that Sergeant Pressley

ordered Defendants to throw away Plaintiff’s property.

IV.   DISCUSSION
      To succeed on a due process claim under § 1983, a plaintiff must show

“(1) a cognizable liberty or property interest; (2) the deprivation of that

interest by some form of state action; and (3) that the procedures employed

were constitutionally inadequate.” Iota Xi Chapter of Sigma Chi Fraternity v.

Patterson, 566 F.3d 138, 145 (4th Cir. 2009). When the claim relates to

converted personal property, “a government official’s random and

unauthorized act, whether intentional or negligent, which causes the loss of

private property is not a violation of procedural due process when the state

provides a meaningful postdeprivation remedy.” Yates v. Jamison, 782 F.2d

1182, 1184 (4th Cir. 1986) (citing Parratt v. Taylor, 451 U.S. 527 (1981) and

Palmer v. Hudson, 468 U.S. 517 (1984)). As such, “claims of unlawful

conversion or negligent loss fail to state a claim under § 1983.” Francis v.

Maryland, 820 F.2d 1219 (Table), 1987 WL 37660, at *1 (4th Cir. 1987)

(citing Daniels v. Williams, 474 U.S. 327 (1986)). To be sure, “intentional

deprivation of property by random action by a state employee does not state


                                      9

       Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 9 of 11
a cognizable claim under § 1983 if there are adequate state remedies

available. Id. (citing Palmer, 468 U.S. 517). “North Carolina has adequate

post-deprivation remedies for the confiscation or destruction of property,

such as a tort action for conversion against individual defendants.” Williams

v. Crosson, No. 5:14-CT-3308-F, 2016 WL 9448025, at *6 (E.D.N.C. Sept.

1, 2016), affirmed, 688 Fed. App’x 189 (4th Cir. 2017). Here, because an

action for conversion against Defendants is an available, adequate post-

deprivation remedy, Plaintiff cannot state a claim under § 1983.

       As such, although Plaintiff’s Complaint generally survived the low

hurdle of initial review under 28 U.S.C. §§ 1915(e)(2) and 1915A, Plaintiff

has not stated a claim upon which relief may be granted against Defendants.

       Because Plaintiff has failed to state a claim for relief in the first

instance, there is no genuine issue for trial. As such, Defendants Francis

and Williams are entitled to judgment as a matter of law. The Court notes

that even if Plaintiff had stated a claim, he presented no evidence in a form

acceptable at this stage of the proceedings to refute Defendants’ forecast of

evidence that no constitutional violation occurred.4




4
 The Court also notes that, because Plaintiff did not establish the violation of a
constitutional right, Defendants are also entitled to qualified immunity in their individual
capacities, in any event. See Saucier v. Katz, 533 U.S. 194, 201 (2001).
                                            10

        Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 10 of 11
V.    CONCLUSION

      For all the foregoing reasons, Defendants Francis and Williams’ motion

for summary judgment is granted.

                                  ORDER

      IT IS, THEREFORE, ORDERED that Defendants FNU Francis and

FNU Williams’ Motion for Summary Judgment [Doc. 31] is GRANTED. The

Clerk is respectfully instructed to terminate this action.

      IT IS SO ORDERED.

                                   Signed: August 12, 2020




                                        11

       Case 3:18-cv-00604-MR Document 42 Filed 08/12/20 Page 11 of 11
